            Case 5:20-cv-03300-SAC Document 7 Filed 01/12/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

CHARLEY JAMES HUGHES, JR.,

                 Petitioner,

                 v.                                                            CASE NO. 20-3300-SAC

DAN SCHNURR, Warden,
Hutchinson Correctional Facility,

                 Respondent.


                                    MEMORANDUM AND ORDER

        This matter is a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.

The Court conducted an initial review of the Petition under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts, and entered an Order to Show Cause

(Doc. 3) granting Petitioner until January 7, 2021, in which to show good cause why this matter

should not be dismissed for failure to commence this action within the one-year limitation

period. Petitioner has filed a response, titled a “Motion to Show Cause” (Doc. 5).1 Petitioner

also filed a supplemental response titled “Arguments & Authorities” (Doc. 6) after the deadline

for responding to the Order to Show Cause.

        The Order to Show Cause sets forth in detail why the Petition is not timely and is subject

to dismissal unless Petitioner can demonstrate grounds for equitable or statutory tolling. The

Court also found that Petitioner’s claim that the state court lacked jurisdiction in his criminal

case because he recently became aware that he is a public minister for the “Emperial Washitaw

De Dugdahmoundyah Nation of Muurs,” is legally frivolous. See U.S. v. Gunwall, 156 F.3d

1245 (Table), 1998 WL 482787, at *3 (10th Cir. 1998) (unpublished).



1
  Petitioner’s motion contains the caption for this habeas action. However, he inadvertently listed the case number
as 20-3301, which is the case number for another case he has pending before the Court.

                                                        1
           Case 5:20-cv-03300-SAC Document 7 Filed 01/12/21 Page 2 of 2




        Petitioner’s Motion to Show Cause fails to address the deficiencies set forth in the Order

to Show Cause. Petitioner states that he has exhausted his administrative remedies prior to filing

this action, but fails to set forth grounds for equitable or statutory tolling of the limitations

period. Petitioner’s supplement at Doc. 6 reargues his frivolous claim that he is not subject to

the court’s jurisdiction because he is a Moorish-American. (Doc. 6, at 1.) Therefore, for the

reasons set forth in the Order to Show Cause, the Court dismisses this matter as barred by the

statute of limitations.

        IT IS THEREFORE ORDERED THAT the Petition is dismissed for failure to

commence this action within the one-year limitation period.

        IT IS FURTHER ORDERED THAT Petitioner’s motion for leave to proceed in forma

pauperis (Doc. 4) is denied as moot.

        IT IS FURTHER ORDERED THAT Petitioner’s Motion to Show Cause (Doc. 5) is

denied.

        IT IS SO ORDERED.

        Dated January 12, 2021, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                2
